















Ninth AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, LLC (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Company has agreed to acquire the assets (the “Transaction”) of
PFP, LLC and PFP Dallas Converting, LLC (“the Targets”); and


WHEREAS, in connection with the Transaction, employees of the Targets will
become employees of the Company effective as of the closing date of the
Transaction (the “Closing Date”); and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
recognize employees’ service with the Targets for purposes of the Plan.


NOW, THEREFORE, BE IT RESOLVED, that, effective as of the Closing Date, the Plan
is hereby amended as follows:


1.Subsection 1.101 of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s period of service with PFP, LLC or PFP Dallas Converting, LLC, to
the extent not otherwise counted hereunder, will be taken into account in
determining his or her Year of Eligibility Service, provided that such Employee
was employed by PFP, LLC or PFP Dallas Converting, LLC, as of the close of
business on the date immediately preceding the closing date of the acquisition
of the assets of PFP, LLC or PFP Dallas Converting, LLC, by the Controlling
Company.”


2.Subsection 1.102(d) of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s periods of employment with PFP, LLC or PFP Dallas Converting, LLC
will be taken into account in determining his or her Years of Vesting Service,
provided that such Employee was employed by PFP, LLC or PFP Dallas Converting,
LLC as of the close of business on the date immediately preceding the closing
date of the acquisition of the assets of PFP, LLC or PFP Dallas Converting, LLC,
by the Controlling Company.”







--------------------------------------------------------------------------------





BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Ninth
Amendment to the GPI Savings Plan this 10th day of May 2018.


GRAPHIC PACKAGING INTERNATIONAL, LLC
RETIREMENT COMMITTEE MEMBERS


    
By:
/s/ Stephen R. Scherger
 
Stephen R. Scherger
By:
/s/ Carla J. Chaney
 
Carla J. Chaney
By:     
/s/ Brad Ankerholz
 
Brad Ankerholz
By:
/s/ Debbie Frank
 
Debbie Frank
By:
/s/ Brian A. Wilson
 
Brian A. Wilson

                            





